DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 9/6/2019.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
6. (amended)  A lens comprising:
a lens barrel;
a lens group, housed in the lens barrel and comprising a plurality of lenses;
a filter;
an image sensor; and 
a retaining ring;
wherein the lens group, the retaining ring, the filter, and the image sensor are sequentially arranged from an object side of the lens module to an image side of the 
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Monti (US 2010/0214677) discloses a retaining ring (Fig. 1, 170, paragraph 0021) configured for fixing to a lens group (Fig. 1, 160, paragraph 0021)  of a lens module (Fig. 1, 110, 120, 160, paragraphs 0020-0021) on a light exiting side of the lens module (Fig. 1, towards the bottom of 160), the retaining ring comprising a first end surface and a second end surface opposite and parallel to the first end surface (see annotated Fig. 1 below), wherein a middle portion of the retaining ring defines a through hole to allow light to pass (see annotated Fig. 1 below), 
the retaining ring further comprises a prismatic protrusion (see annotated Fig. 1 below) disposed on a wall of the through hole, the prism protrusion comprises a first inclined surface (see annotated Fig. 1 below) and a second inclined surface (see 


    PNG
    media_image1.png
    373
    721
    media_image1.png
    Greyscale

Monti does not specifically disclose other side of the second inclined surface is connected to other side of the first inclined surface, an acute angle Θ1 is formed between the first inclined surface and the first end surface, and an acute angle Θ2 is formed between the second inclined surface and the first end surface, and relationships between the acute angles Θ1 and Θ2 are: Θ2> Θ1, and 60°≤ Θ1+Θ2≤80°.
Additionally, neither Monti (US 7,990,632), Bittner et al. (US 2004/0027687),  Wantanabe (US 2020/0285029). Nakajima (US 2016/0091690), Okumura (US 2005/0018320), Okumura (US 6,900,953), Tanaka (US 7,079,332), Tanaka (US 2005/0280908), Holderer et al. (US 6,503,383), Holderer et al. (US 6,166,868), Baker (US 6,144,509), Nagasaka (US 4,737,017), Trunz et al. (US 6,392,825), Ookawa (US 
Regarding Claim 6, Bittner et al. (US 2004/0027687), discloses a lens comprising:
a lens barrel (Fig. 1, lens barrel 30, Paragraph 0031);
a lens group (Fig. 1, lens group 40a, 40b, 50, Paragraph 0031), housed in the lens barrel and comprising a plurality of lenses;
a filter (Fig. 11A, filter 150, Paragraph 0051);
an image sensor (Paragraph 0051); and 
a retaining ring (Fig. 1, retaining ring 32, Paragraph 0031);
wherein the lens group, the retaining ring, the filter, and the image sensor are sequentially arranged from an object side of the lens module to an image side of the lens module (Fig. 1, positions lens group 40a, 40b, 50, then retaining ring 32, then film position 12, the film position indicating the position of the Fig. 11A, filter 150 and image sensor, Paragraph 0051), 
Additionally, Monti (US 2010/0214677) discloses the retaining ring is fixed to the lens group on a light exiting side of the lens module, the retaining ring comprises a first end surface and a second end surface opposite and parallel to the first end surface, a middle portion of the retaining ring defines a through hole to allow light to pass, the retaining ring further comprises a prismatic protrusion disposed on a wall of the through hole, the prismatic protrusion comprises a first inclined surface and a second inclined surface, one side of the first inclined surface is connected to the first end surface, one 
However neither Monti nor Bittner specifically discloses other side of the second inclined surface is connected to other side of the first inclined surface, an acute angle Θ1 is formed between the first inclined surface and the first end surface, and an acute angle Θ2 is formed between the second inclined surface and the first end surface, and relationships between the acute angles Θ1 and Θ2 are: Θ2> Θ1, and 60°≤ Θ1+Θ2≤80°.
Additionally, neither Monti (US 7,990,632), Wantanabe (US 2020/0285029). Nakajima (US 2016/0091690), Okumura (US 2005/0018320), Okumura (US 6,900,953), Tanaka (US 7,079,332), Tanaka (US 2005/0280908), Holderer et al. (US 6,503,383), Holderer et al. (US 6,166,868), Baker (US 6,144,509), Nagasaka (US 4,737,017), Trunz et al. (US 6,392,825), Ookawa (US 4,303,306), Recco et al. (US 7,088,530), Hashimoto et al. (US 4,226,505), nor Hashimoto et al. (US 4,226,505) disclose or teach the deficiencies of Monti and Bittner.
Claims 1-10 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a retaining ring comprising “… other side of the second inclined surface is connected to other side of the first inclined surface, an acute angle Θ1 is formed between the first inclined surface and the first end surface, and an 
Specifically regarding the allowability of amended independent claim 6:  The prior art of record does not disclose or suggest a lens comprising “… other side of the second inclined surface is connected to other side of the first inclined surface, an acute angle Θ1 is formed between the first inclined surface and the first end surface, and an acute angle Θ2 is formed between the second inclined surface and the first end surface, and relationships between the acute angles Θ1 and Θ2 are: Θ2> Θ1, and 60°≤Θ1+Θ2≤80°”, along with other claim limitations. Claims 7-10 are allowable due to pendency on amended independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872